FOR IMMEDIATE RELEASE FOR FURTHER INFORMATION CONTACT: April 26, 2010 Vito S. Pantilione, President and CEO John F. Hawkins, Senior Vice President and CFO (856) 256-2500 PARKE BANCORP, INC. ANNOUNCES A 13% INCREASE IN FIRST QUARTER EARNINGS WASHINGTON TOWNSHIP, NJ, April 26, 2010 - Parke Bancorp, Inc. (“Parke Bancorp”) (NASDAQ: “PKBK”), the parent company of Parke Bank, announces its operating results for the quarter ended March 31, 2010. Parke Bancorp reported net income available to common shareholders of $1.5 million, or $0.38 per diluted common share, for the March 31, 2010 quarter, compared to a net income of $1.4 million or $0.34 per diluted common share reported for the quarter ended March 31, 2009, an increase of 13.4%. Following is a recap of significant item that impacted the first quarter: loan loss provision of $2.1 million, increased FDIC assessments ($154,000) and increased salary expense ($183,000) attributable to annual increases and the formation of our SBA joint venture. At March 31, 2010, Parke Bancorp's total assets increased to $674.1 million from $654.2 million at December 31, 2009, an increase of $19.9 million or 3.0%. Parke Bancorp's total loans increased to $613.1 million from $603.4 million at December 31, 2009, an increase of $9.7 million or 1.6%. The change reflects an increase in commercial loans of $7.4 million, mortgage loans of $1.9 million and consumer loans of $412,000. At March 31, 2010, the Company had $22.7 million in non-performing loans or 3.4% of total assets, a decrease from $25.5 million at December 31, 2009. The decrease is attributable to the Company receiving deeds in settlement of five loan balances.The three largest relationships in non-performing loans are $5.5 million (residential construction), $4.5 million (residential construction), and $2.0 million (commercial real estate). Loans past due 30 to 89 days were $8.1 million at March 31, 2010, an increase of $749,000 from December 31, 2009. “We continue to aggressively manage all loan relationships, and where necessary, apply our loan work-out experience to protect our collateral position and actively negotiate with borrowers to resolve these non-performing loans” remarked Vito S. Pantilione, President and Chief Executive Officer of the Company and Bank. Specific allowances for loan losses have been established in the amount of $2.9 million on impaired loans totaling $18.6 million. At March 31, 2010, Parke Bancorp's allowance for loan losses increased to $13.1 million from $12.4 million at December 31, 2009, an increase of $732,000 or 5.9%. The ratio of allowance for loan losses to total loans increased to 2.14% at March 31, 2010 from 2.06% at December 31, 2009. During the quarter the Company charged-off $1.4 million related to impaired loans that were transferred to Other Real Estate Owned in settlement of the loan balances. Parke
